Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments and response filed on 12/09/2020 have been fully considered and entered. Claims 1-12 are pending. Claims 1 and 5 have been amended. Claims 9-12 are newly added. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 03/09/2021 (see attached e-mail communication).
Amend the claims as follows:
Claim 1. A pharmaceutical composition in the form of a tablet, a capsule or a powder with strains of lactic acid bacteria for improving kidney disease and inhibiting inflammation, comprising:
a combination of isolated lactic acid bacteria including Bifidobacterium longum subsp. infantis having a strain number BLI-02 and an accession number CGMCC No. 15212, Lactobacillus acidophilus having a strain number TYCA06 and an Bifidobacterium bifidum having a strain number VDD088 and an accession number CGMCC No. 15211, wherein the abovementioned strains have physiological activity for improving kidney disease and inhibiting inflammation and are preserved in China General Microbiological Culture Collection Center (CGMCC); and 
a pharmaceutically acceptable excipient or diluent.
Claim 2. The pharmaceutical composition according to claim 1, wherein the lactic acid bacteria are active.
Claim 3. The pharmaceutical composition according to claim 1, wherein the lactic acid bacteria are deactivated.
Claim 4. The pharmaceutical composition according to claim 1, wherein each lactic acid bacteria strain is at a concentration from 106 to 1010 CFU (Colony-Forming Unit).
Claim 5. A food composition with strains of lactic acid bacteria for improving kidney disease and inhibiting inflammation, comprising:
a combination of isolated lactic acid bacteria including Bifidobacterium longum subsp. infantis having a strain number BLI-02 and an accession number CGMCC No. 15212, Lactobacillus acidophilus having a strain number TYCA06 and an accession number CGMCC No. 15210, and Bifidobacterium bifidum having a strain number VDD088 and an accession number CGMCC No. 15211, wherein the abovementioned strains have physiological activity for improving kidney disease and inhibiting inflammation and are preserved in China General Microbiological Culture Collection Center (CGMCC); and
a physiologically acceptable excipient or diluent comprising fermented milk, yogurt, cheese, powdered milk, tea, coffee, or a combination thereof.
Claim 6. The food composition according to claim 5, wherein the lactic acid bacteria are active.
Claim 7. The food composition according to claim 5, wherein the lactic acid bacteria are deactivated.
Claim 8. The food composition according to claim 5, wherein each lactic acid bacteria strain is at a concentration from 106 to 1010 CFU (Colony-Forming Unit).
Claim 9. A method for improving kidney disease and inhibiting inflammation, comprising administering the composition according to claim 1 to a patient.
Claim 10. The method according to claim 9, wherein the lactic acid bacteria are active.
Claim 11. The method according to claim 9, wherein the lactic acid bacteria are deactivated.
Claim 12. The method according to claim 9, wherein each lactic acid bacteria strain is at a concentration from 106 to 1010 CFU (Colony-Forming Unit).
Claim 13. A method for improving kidney disease and inhibiting inflammation, comprising administering the composition according to claim 5 to a patient.
Claim 14. The method according to claim 13, wherein the lactic acid bacteria are active.
Claim 15. The method according to claim 13, wherein the lactic acid bacteria are deactivated.
Claim 16. The method according to claim 13, wherein each lactic acid bacteria strain is at a concentration from 106 to 1010 CFU (Colony-Forming Unit).

Reasons for Allowance
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous objections of claims 1 and 5 for improper format of bacterial strain names and accession numbers are withdrawn in light of the amendments to the claims filed on 12/09/2020.
The previous rejections of the claims 1-8 under 35 U.S.C §112(a) for failing to comply with the enablement requirement are withdrawn in light of the deposit affidavit under 37 CFR 1.808 filed on 12/09/2020.
The previous rejections of claims 1-8 under 35 USC 101 are withdrawn in light of the examiners amendments to claims 1 and 5 above.
The previous rejections of claims 1-8 under 35 USC 102(a)(1) or under 35 USC 103 over NCT03228563 are withdrawn in light of applicant arguments filed on 12/09/2020. Applicants argue that NCT’563 is not available as prior art because public webpage of NCT’563 only discloses the specific strains recited in claims 1 and 5 in the webpage update on November 27, 2019 that is later than the filing date of the instant application (July 19, 2018) (see remarks section Rejections under 35 USC 102 and 103 on pages 6,7). These arguments are persuasive and the previous rejections are withdrawn.
Bifidobacterium longum subsp. infantis having a strain number BLI-02 and an accession number CGMCC No. 15212, Lactobacillus acidophilus having a strain number TYCA06 and an accession number CGMCC No. 15210, and Bifidobacterium bifidum having a strain number VDD088 and an accession number CGMCC No. 15211 as recited in instant claims 1 and 5.
The closest prior art is Guida et al., (Effect of short-term synbiotic treatment on plasma p-cresol levels in patients with chronic renal failure: A randomized clinical trial, Nutrition, Metabolism & Cardiovascular Diseases (2014) 24 1043-1049), Ranganathan et al., (Probiotic dietary supplementation in patients with stage 3 and 4 chronic kidney disease: a 6-month pilot scale trial in Canada, Current Medical Research and Opinion, 25:8, 1919-1930) and Marteau et al., (Effect of chronic ingestion of a fermented dairy product containing Lactobacillus acidophilus and Bifidobacterium bifidum on metabolic activities of the colonic flora in humans, Am. J Clinical Nutrition, 1990;52:685-8).
Guida et al., teaches in patients with chronic kidney disease (CKD) alterations in gut microbiome are responsible for CKD progression. Guida teaches treating CKD patients with probiotic compositions comprising 1 x 109 Lactobacillus acidophilus, 1x 109 Bifidobacterium infantis and 1 x 109 Bifidobacterium longum (see abstract, pg. 1045 col. 1 Treatment schedule).
	Ranganathan et al., teaches treatment of patients with chronic kidney disease by probiotic supplementation wherein the probiotic composition comprises L. acidophilus KB31, B. longum KB35 for a total of 1.5 x 1010 CFU during meals (see abstract, pg. 1921 col. 2 Study Product).
	Marteau et al., teaches administering patients with fermented dairy product containing Lactobacillus acidophilus strain A1 and Bifidobacterium bifidum strain B1 (see abstract, Table 4). Marteau teaches chronic ingestion of its fermented dairy products leads to beneficial metabolic modifications of the colonic flora (pg. 687 Discussion).
The prior art teaches bacterial strains belonging to Lactobacillus acidophilus, Bifidobacterium infantis and Bifidobacterium bifidum can be used in compositions that are administered to patients treat chronic kidney disease.  The prior art does not disclose the specific bacterial strains recited in claims 1 and 5.  Therefore, the compositions as recited in claims 1 and 5 and method of treating patients as recited in claims 9 and 13 is nonobvious over the above cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657